Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being vague and indefinite when it recites “wherein one or more —H on 
    PNG
    media_image1.png
    136
    772
    media_image1.png
    Greyscale
can each be independently substituted by —F, —Cl, —CN, —CH3 or —OCH3, and one or more —CH═ in the rings can be replaced by —N═” (emphasis added); the scope of the protection sought is not clear, particularly of the antecedent basis for each of “H” and “-CH=” since each of the compounds of formulae I and II contain a 
    PNG
    media_image2.png
    76
    125
    media_image2.png
    Greyscale
group . Claim 1 fails to particularly point out and distinctly claim that the —H on 
    PNG
    media_image1.png
    136
    772
    media_image1.png
    Greyscale
in the rings A1 and A2 can each be independently 3 or —OCH3, and one or more —CH═ in the rings in the rings A1 and A2  can be replaced by —N═.
Claim 2 is rejected as being vague and indefinite when it recites “ring 
    PNG
    media_image3.png
    119
    268
    media_image3.png
    Greyscale
is defined the same as ring 
    PNG
    media_image4.png
    119
    281
    media_image4.png
    Greyscale
” (emphasis added); the scope of the protection sought is not clear. Claim 2 fails to particularly point out and distinctly claim that ring 
    PNG
    media_image3.png
    119
    268
    media_image3.png
    Greyscale
is the same as or different from and defined as the same as ring 
    PNG
    media_image4.png
    119
    281
    media_image4.png
    Greyscale
.
Claim 3 is rejected as being vague and indefinite when it recites the structural formulae II-1 through II-11; the scope of the protection sought is not clear since the substituents R3 and R4 therein the compounds of formulae II-1 through II-11 are not defined. Claim 3 fails to particularly point out and distinctly claim whether the substituents R3 and R4 therein the compounds of formulae II-1 through II-11 are the same as or different from the substituents R3 and R4 in the compounds of general formula II.
Claim 5 is rejected as being vague and indefinite when it recites “wherein one or more —H on 
    PNG
    media_image1.png
    136
    772
    media_image1.png
    Greyscale
can each be independently substituted by —F, —Cl, —CN, —CH3 or —OCH3, and one or more —CH═ in the rings can be replaced by —N═” (emphasis added); the scope of the protection sought is not clear, particularly of the antecedent basis for each of “H” and “-CH=”. Claim 5 fails to particularly point out and distinctly claim that the —H on 
    PNG
    media_image1.png
    136
    772
    media_image1.png
    Greyscale
in the rings A3 and A4 can each be independently substituted by —F, —Cl, —CN, —CH3 or —OCH3, and one or more —CH═ in the rings in the rings A3 and A4  can be replaced by —N═.
Claim 8 is rejected as being vague and indefinite when it recites “wherein one or more —CH2— in 
    PNG
    media_image5.png
    118
    268
    media_image5.png
    Greyscale
 can be replaced by —O—, one or more single bond in the ring can be replaced by double bond, wherein at most one —H on 
    PNG
    media_image6.png
    119
    268
    media_image6.png
    Greyscale
 can be substituted by halogen”; the scope of the protection sought is not clear, particularly of the antecedent basis for each of “CH2” and “-H-”. Claim 8 fails to particularly point out and distinctly claim that the —CH2— in 
    PNG
    media_image5.png
    118
    268
    media_image5.png
    Greyscale
 in the rings M1 or M2 can be replaced by —O—, one or more single bond in the rings M1 or M2 can be replaced by double bond, wherein in the rings M1 or M2 at most one —H on 
    PNG
    media_image6.png
    119
    268
    media_image6.png
    Greyscale
 can be substituted by halogen.
Claim 9 is rejected as being vague and indefinite when it recites “wherein one or more —CH2— in 
    PNG
    media_image7.png
    118
    268
    media_image7.png
    Greyscale
 can be replaced by —O—, and one or more single bond in the ring can be replaced by double bond, wherein one or more —H on 
    PNG
    media_image8.png
    118
    268
    media_image8.png
    Greyscale
 can each be independently substituted by —F, —Cl, —CN, —CH3 or —OCH3, and one or more —CH═ in the ring can be replaced by —N═”
in the rings N1 or N2 one or more —CH2— in 
    PNG
    media_image7.png
    118
    268
    media_image7.png
    Greyscale
 can be replaced by —O—, and in the rings N1 or N2 one or more single bond in the ring can be replaced by double bond, wherein in the rings N1 or N2 one or more —H on 
    PNG
    media_image8.png
    118
    268
    media_image8.png
    Greyscale
 can each be independently substituted by —F, —Cl, —CN, —CH3 or —OCH3, and in the rings N1 or N2 one or more —CH═ in the ring can be replaced by —N═.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manabe et al. (U.S. Patent Application Publication No. 2019/0002430). 
Manabe et al. discloses a liquid crystal composition, and the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises a combination of compounds inclusive of the compounds of the present formulae I and II: 
at least one compound inclusive of the compound of the present formula I as generally represented therein by any one of 
    PNG
    media_image9.png
    118
    410
    media_image9.png
    Greyscale
[0105; page 10], 
    PNG
    media_image10.png
    237
    401
    media_image10.png
    Greyscale
 [0131; page 14] 
    PNG
    media_image11.png
    243
    418
    media_image11.png
    Greyscale
[0135; page 14] , as well as by any one of the compounds in Table D beginning on page 32,

    PNG
    media_image12.png
    124
    392
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    227
    413
    media_image13.png
    Greyscale
 [0149; page 19]. In fact, multiple examples therein, i.e., 3, 10, and 12, expressly illustrate the aforementioned combination, such as in, for instance Example 3 [0411; page 79] drawn to a liquid crystal composition characterized by comprising the combination of at least one compound inclusive of the compound of the present formula I as represented therein by B(S)-2O-O4 and B(S)-2O-O5, at least one compound inclusive of the compound of the present formula II as represented therein by PGP-1-2V, and at least one compound inclusive of the compound of the present formula M as represented therein by CC-3-V, CC-3-V1, CCP-3-OT:
    PNG
    media_image14.png
    76
    426
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    81
    422
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    330
    428
    media_image16.png
    Greyscale
.

Claims 1-4, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engel et al. (WO 2019/121648). 
Engel et al. discloses a liquid crystal composition, and the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises a combination of compounds inclusive of the compounds of the present formulae I and II: 
at least one compound inclusive of the compound of the present formula I as generally represented therein by 
    PNG
    media_image17.png
    151
    634
    media_image17.png
    Greyscale
(page 1), 
at least one compound inclusive of the compound of the present formula II as generally represented therein by

    PNG
    media_image18.png
    132
    650
    media_image18.png
    Greyscale
 (page 2), and the terphenyl compounds beginning on page 29, 
at least one compound inclusive of the compound of the present formula M as generally represented therein by 
    PNG
    media_image19.png
    170
    689
    media_image19.png
    Greyscale
(page 35),
at least one compound inclusive of the compound of the present formula N as generally represented therein by 
    PNG
    media_image20.png
    305
    648
    media_image20.png
    Greyscale
(page 2).
In fact, multiple examples therein, i.e., M3-M7, expressly illustrate the aforementioned combination, such as in, for instance Example M4 [page 99] drawn to a liquid crystal 
    PNG
    media_image21.png
    500
    769
    media_image21.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. (U.S. Patent Application Publication No. 2019/0002430). 
Please refer to preceding paragraph 12 for the disclosure of Manabe et al., a liquid crystal composition, and the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition , which in addition to compounds of the present formula I, II and M, also teaches the compounds of the present formula III as represented therein by 
    PNG
    media_image22.png
    163
    464
    media_image22.png
    Greyscale
[page 41], and the compounds of the present formula N as represented therein by the compounds beginning with  
    PNG
    media_image23.png
    259
    342
    media_image23.png
    Greyscale
 page 48 through those on page 55. Although Manabe et al. does not expressly illustrate the further incorporation of the aforementioned compounds of formula III and N, since they are each individually well known in the liquid crystal art, further as taught in Manabe et al., it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722